Citation Nr: 1605024	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-11 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1994 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board denied this claim in relevant part of a March 2008 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court issued an order granting a Joint Motion for Remand.  This order served to partially vacate and remand the March 2008 denial, specifically the issues of service connection for a chronic left shoulder disability and a chronic left upper extremity disability to include a left wrist disability.  Service connection for left wrist strain was granted in a September 2010 rating decision, and will not be discussed further as it is not on appeal.  

The Board remanded entitlement to service connection for a chronic left shoulder disability for further development in relevant part of a September 2009 remand, and again denied the issue in December 2010.  The Veteran again appealed to the Court, which issued an order granting a Joint Motion for Remand in August 2011.  This order vacated and remanded the December 2010 denial.  The Board remanded the issue for further development in April 2012 and June 2012.  

The issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee and left knee has been raised by the record in an April 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Similarly, as noted in the June 2012 remand, in the December 2010 denial the Board referred an additional claim of entitlement to service connection for a cervical spine disability, with specific reference to a July 2010 statement from the Veteran's representative and VA treatment records dated in March 2004 and December 2006.  As this claim has still not been considered by the AOJ in the first instance, entitlement to service connection for a cervical spine disability is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The March 2014 VA examination diagnosed the Veteran with shoulder impingement, and found that a thorough review of the literature does not support a link between neck pain/strain and shoulder impingement strain, or any condition of the shoulder.  The examiner discussed the Veteran's treatment records at length, but has not considered the Veteran's competent lay statements that his left shoulder pain dates back to service.  The Veteran, as a lay person, is competent to report symptoms such as left shoulder pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the June 2012 remand instructed that the examiner specifically address the Veteran's claim that his left shoulder disability dates back to service.  Upon remand, a supplemental opinion should be obtained that considers the Veteran's competent lay statements.  

The claims folder should also be updated to include VA treatment records compiled since February 3, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Atlanta, Georgia, and all associated outpatient clinics dated from February 3, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to the March 2014 examiner if available, or another appropriate clinician.  After reviewing the claims file, including this remand, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability is caused by or otherwise related to service.  

The clinician is to specifically address the Veteran's lay statement that he has experienced left shoulder pain since service, which has been reported as early as a February 2001 VA treatment note, as well as in an October 2010 statement that he experienced a sharp pain shooting up to his left shoulder in 1995.  

Any opinion offered should be supported by a complete rationale.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






